Citation Nr: 9904123	
Decision Date: 02/16/99    Archive Date: 02/24/99

DOCKET NO.  94-30 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania



THE ISSUE

Entitlement to an increased (compensable) rating for chronic 
left epididymitis.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel




INTRODUCTION

The veteran had active service from February 1942 to June 
1945.  

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania, in May 1993 which denied the claimed benefits.  

The Board notes that, in claiming an increased rating for his 
service-connected epididymitis, the veteran stated that he 
had had recurring prostate problems over the years and had 
recently been hospitalized for that condition.  The veteran's 
representative has also commented, in arguments regarding an 
increased rating for epididymitis, on the treatment for 
prostate problems that is noted in the private medical 
records.  To the extent that the veteran's and his 
representative's comments may constitute a claim for service 
connection, on either a direct incurrence or secondary basis, 
that issue has not been considered by the RO and so is not 
before the Board at this time.  The comments are referred to 
the RO for appropriate consideration.  


FINDING OF FACT

The medical evidence does not show that the veteran has any 
current residuals of or manifestations of chronic 
epididymitis.  


CONCLUSION OF LAW

Chronic left epididymitis is noncompensably disabling.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 
4.10, and Part 4, Code 7525 (1998).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual background

The service medical records show that the veteran was treated 
for one episode of left orchitis during service.  The report 
of his separation examination indicates that the 
genitourinary system was normal.  

No abnormal clinical findings regarding the left testicle 
were noted on initial VA examination in October 1947.  

A rating decision in October 1947 established service 
connection for chronic left epididymitis of undetermined 
etiology and assigned a noncompensable evaluation.  

On VA examination in 1971, the veteran expressed no 
complaints relative to the service-connected epididymitis and 
no abnormal clinical findings were reported.  

In February 1993, the veteran wrote to the RO requesting an 
increased rating for his service-connected epididymitis.  He 
stated that he had had recurring prostate problems over the 
years and had recently been hospitalized for that condition.  

Private medical records received in February 1993, reflecting 
treatment between October 1956 and February 1993, do no show 
any complaints, abnormal clinical findings, or treatment for 
left orchitis or epididymitis.  

A VA compensation examination was conducted in March 1996.  
The examiner noted that the veteran expressed no complaints 
relative to the scrotum.  The testes were slightly atrophic, 
non-tender, and smooth.  Neither epididymis was palpable.  
The examiner commented that there was no evidence of acute or 
chronic epididymitis.  

Analysis

In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The Board finds that the veteran's claim concerning 
this issue is well grounded.  In addition, there is no 
indication that there are additional, unsecured records that 
would be helpful in this case.  Therefore, the Board has no 
further duty to assist the veteran in developing his claim.  
38 U.S.C.A. § 5107(b).  

Disability evaluations are assigned by applying a schedule of 
ratings which represent, as far as can practicably be 
determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Such evaluations 
involve consideration of the level of impairment of the 
veteran's ability to engage in ordinary activities, to 
include employment.  38 C.F.R. § 4.10.  Where there is a 
question as to which of two evaluations should be applied, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (1998).  

Although regulations require that, in evaluating a given 
disability, that disability be viewed in relation to its 
whole recorded history, 38 C.F.R. §§ 4.1, 4.2, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  In evaluating the veteran's 
claim, all regulations which are potentially applicable 
through assertions and issues raised in the record have been 
considered, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  

The Board notes that the veteran's and his representative's 
contentions have centered on symptoms or findings that have 
been attributed to a prostate condition.  However, no 
examiner has related those manifestations to the service-
connected epididymitis.  Moreover, the 1996 VA examiner 
specifically indicated that there were no current findings of 
any acute or chronic epididymitis.  

Also, there is no other medical evidence, VA or non-VA, 
showing any symptoms or treatment for manifestations of 
epididymitis since service.  

Effective in February 1994, the rating criteria concerning 
genitourinary disorders, were revised.  When regulations 
concerning entitlement to a higher rating are changed during 
the course of an appeal, the veteran is entitled to a 
decision on his claim under the criteria which are most 
favorable to him.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  In this case, the veteran filed his claim in 
February 1993.  The record indicates that the RO has 
considered the criteria that were in effect when he filed his 
claim, as well as the revised criteria, in evaluating the 
veteran's claim.  

The rating criteria in effect prior to February 1994 did not 
provide specific criteria for evaluating non-tuberculous 
epididymitis.  (See Code 7525 (1993).  The rating schedule 
provided that inactive tuberculous disorders were to be rated 
on the basis of the length of time following active 
tuberculosis or on any current specific residuals.)  In such 
situations, it is permissible to evaluate the veteran's 
service-connected disorder under the provisions of the 
schedule which pertain to a closely-related disease or injury 
which is analogous in terms of the function affected, 
anatomical localization and symptomatology.  38 C.F.R. § 4.20 
(1998).  

Diagnostic codes that were in effect prior to February 1994 
that were potentially applicable to the veteran's disability 
included codes for evaluating chronic cystitis and complete 
atrophy of a testis.  The diagnostic code for rating prostate 
gland injuries, infections, or hypertrophy (Code 7527) 
indicated that such conditions were to be evaluated as for 
chronic cystitis, depending on the functional disturbance of 
the bladder.  

Complete atrophy of one testis was to be evaluated as 
noncompensably disabling.  Code 7523.  

Chronic mild cystitis was to be rated 0 percent disabling.  
With moderate pyuria and nocturnal and diurnal urinary 
frequency, a 10 percent rating was appropriate.  A 20 percent 
evaluation required moderate pyuria, with diurnal and 
nocturnal frequency with pain, and tenesmus.  Code 7512.  

Effective in February 1994, VA revised the diagnostic code 
for chronic epididymo-orchitis to include non-tuberculous 
etiology for the disorder.  Diagnostic Code 7525 now states 
that only chronic epididymo-orchitis is ratable and is to be 
evaluated as urinary tract infection.  

Recurrent symptomatic urinary tract infection requiring 
drainage or frequent hospitalization (greater than two times 
per year), and/or requiring continuous intensive management, 
is to be rated 30 percent disabling.  Where long-term drug 
therapy is required, with 1-2 hospitalizations per year 
and/or requiring intermittent intensive management, a 
10 percent evaluation is warranted.  

Another regulatory provision states that in every instance 
where the minimum schedular evaluation requires residuals and 
the schedule does not provide a zero percent evaluation, a 
zero percent evaluation will be assigned when the required 
residuals are not shown.  38 C.F.R. § 4.31 (1998).  

In this case, there is no evidence that the veteran has any 
recurrent manifestations of the service-connected 
epididymitis and does not have complete atrophy of his left 
testis.  In the absence of such manifestations or residuals, 
a compensable evaluation for the disability is not warranted 
under the provisions of the criteria in effect either prior 
to or subsequent to February 1994.  

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  In this case, the Board finds that the preponderance 
of the evidence is against the veteran's claim.  

Therefore, an increased rating for chronic left epididymitis 
is denied.  


ORDER

An increased (compensable) rating for chronic left 
epididymitis is denied.  



		
	C. W. Symanski
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

